In re Montrell, Henry; — Plaintiff(s); applying for writ of mandamus, supervisory *1135and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “A”, No. 247-504; Criminal District Court, Div. “I”, No. 242-068.
The relator represents that the district court has failed to answer a letter requesting the price of documents he claims the district court received December 11, 1989. If relator’s representation is correct, the district court is ordered to answer the letter and provide the relator with a cost estimate if possible.